DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 25, 2021 in which claims 1, 4-9 and 13-15 were amended.
The rejection of the claims under 35 USC 103 over GB 2,224,287 is withdrawn in view of the amendment to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/979314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention do not specifically require longifolene.  However, the claims are open to this additional compound because the transitional language “comprising” is used.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	It should be noted that during the interview held on January 13, 2021the examiner indicated that Koga (US 20040014617) did not teach the naphthene-based synthetic oil.  The examiner was mistaken.

Claims 1, 4-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 20040014617).
Koga teaches a lubricant base oil composition that comprises (a) from 80 to 98% 
by mass of a naphthenic synthetic lubricant base oil having a flash point of not lower than 140  C and (b) from 2 to 20% by mass of an alcohol/fatty acid ester having a flash point of not lower than 150 C of which the alcohol has a gem-type dimethyl structure (see abstract). The lubricant base oil composition is suitable for traction drive fluid compositions and has good high-temperature traction characteristics and improved low-temperature flowability characteristics (see para 0001).
 	The naphthenic synthetic lubricant base oil is a compound having a ring selected 
from cyclohexane, bicycloheptane and bicyclooctane rings such as bicyclo[2.2.1]heptane,  bicyclo[3.2.1]octane, bicyclo[2.2.2]octane and bicyclo[3.3.0]octane (see para 0008 and 0009).  The ester is formed from 3,5,5-trimethylhexanoic acid (see para 0012; 0059).  The lubricant base oil compositions are useful for traction-type continuous variable transmissions of automobiles (see para 0015).  
 	Regarding the ratio of the naphthenic component (a) to the ester component (b), the amount of the component (a) falls between 80 and 98% by mass and that of the component (b) falls between 2 and 20% by mass of the total of the components (a) and (b) (see para 0043). Koga meets the limitations of the claims other than the differences set forth below.
 	Koga does not teach that the oil composition contains less than 75 mass % of the naphthenic synthetic oil.  However, the 80% taught by Koga is close enough to the claimed less than 75% that one skilled in the art would expect the oil compositions to have the same or similar properties. 
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 20040014617 as applied to claims above, and further in view of GB 2,224,287.
 	Koga has been discussed above.  Koga does not specifically teach a diester as claimed.  However, GB meets this limitation.
 	GB teaches GB teaches lubricant compositions for traction drives comprising polycyclohexylalkanes and mono- or di-esters (see abstract).  
 	The diester oils are represented by the formula R4OCOR3-COOR5 wherein R4 and R5 are alkyl such as ethylhexyl and R3 is a divalent C4-C12 hydrocarbon, which encompasses a branched divalent hydrocarbon (see page 5, line 20 through page 6, lines 1-11; page 16, lines 25-27).  
 	It would have been obvious to one of ordinary skill in the art to use a di-ester as the ester compound because Koga especially desires an ester and GB teaches that with respect to esters used in traction fluids that mono-esters and di-esters are art recognized equivalents.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that because Koga prefers 3-18% of the ester and 82-97% of the naphthene-based synthetic oil that one skilled in the art has no motivation to limit the amount of the naphthene-based synthetic oil to less than 75%.

 	A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  Koga and Applicant are each teaching traction drive fluids.  Applicant has not shown unexpected results over the claimed range nor shown criticality across the range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
11.	The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
 12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16633034/20210413